Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on July 31, 2018, December 5, 2019 and July 1, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 4, the language "a radius of curvature of the curved portion is 5 times or more and 15 times or less an inner width of the curved portion" renders the claim indefinite because the claim sets forth that the radius of curvature is both 5 times and 15 times an inner 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub 20150191316 A1) in view of Winther (US Pub 20030133759 A1).
Regarding Claim(s) 1, Sato et al. teaches a transport device (Figure 3) comprising: a transport pipe (27) for transporting a material to be transported including at least one of a sheet piece, a fiber, and a powder (powder is disclosed); and an air flow (carrier gas) in the transport pipe, the transport device transporting the material to be transported by the air flow, wherein the transport pipe has an introduction port (where piping 26 meets piping 27) into which the material to be transported is introduced, the air flow has a velocity difference in a direction orthogonal to a direction of the air flow in the transport pipe (due to the bend 28a), and the introduction port is provided on a side where a velocity of the air flow is lower. The introduction port is located at the inside portion of a bend (28a), therefore it would be provided on a side where a velocity of the air flow is lower. Sato et al. teaches an air flow in the transport pipe (a carrier gas is disclosed, therefore, an air flow is present), but fails to teach a blower for generating an air flow in the transport pipe. Winther (US Pub 20030133759 A1) teaches a blower (14) for generating an air flow in a transport pipe (2). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a blower to generate an air flow in a transport pipe since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Regarding Claim(s) 2, Sato et al. teaches a transport device (Figure 3) comprising: a transport pipe (27) for transporting a material to be transported including at least one of a sheet piece, a fiber, and a powder (powder is disclosed); and an air flow (carrier gas) in the transport 
Regarding Claim(s) 3, Sato et al. teaches a transport device comprising: a transport pipe (27A) for transporting a material to be transported including at least one of a sheet piece, a fiber, and a powder (powder is disclosed); and an air flow (carrier gas) in the transport pipe, the transport device transporting the material to be transported by the air flow, wherein the transport pipe includes a curved portion (27cA), and an introduction port (where piping 26A meets piping piping 27A) provided inside the curved portion and into which the material to be transported is introduced. Sato et al. fails to teach a blower for generating an air flow in the transport pipe. 
Regarding Claim(s) 4, Sato et al. fails to teach a radius of curvature of the curved portion is 5 times or more and 15 times or less an inner width of the curved portion. However, the curved portion of Sato et al. would inherently have a radius of curvature. Further, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Absent evidence of the criticality of the claimed radius, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select a radius of curvature as engineering expedient to transport material as desired.
Regarding Claim(s) 5, Sato et al. teaches a guide that guides the material to be transported toward the introduction port. The walls of piping (26A) are considered to be a guide.
Regarding Claim(s) 8, as Sato et al. in view of Winther renders obvious the device of claim 1, and claim 8 does not set forth any further structure, Sato et al. in view of Winther are considered to render obvious a sheet manufacturing apparatus.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Winther as applied to claim 5 above, and further in view of Thurmond (USPN 1745195).
Regarding Claim(s) 6, Sato et al. fails to teach in the guide portion, a surface on a downstream side of the air flow is inclined toward the introduction port in the direction of the air flow in the guide portion. However, at Paragraph 48, Sato et al. discloses the first piping may be  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thurmond (USPN 1745195) teaches a transport pipe (5), an introduction port (bottom of chute 11), a guide (wall 10), wherein a surface on a downstream side of the air flow is inclined toward the introduction port in the direction of the air flow in the guide portion. The downstream side of the wall is inclined in the direction of the air flow. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to arrange a surface on a downstream side of the air flow such that the surface is inclined toward the introduction port in the direction of the air flow in the guide portion in order to provide a reduce the sharpness of the transition from the introduction port to the transport piping.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Winther as applied to claim 1 above, and further in view of Tilley (USPN 957126).
Regarding Claim(s) 7, Sato et al. teaches the transport pipe includes a first portion provided with the introduction port, and a second portion on an upstream side of the air flow from the first portion (as illustrated), however, fails to teach a cross-sectional area defined by the first portion is smaller than a cross-sectional area defined by the second portion. Tilley (USPN 957126) teaches a transport pipe (2) having a first portion with an introduction port (8), and a second portion (at 5) upstream of the first portion, and a cross-sectional area defined by the first portion is smaller than a cross-sectional area defined by the second portion. The difference in area creates a difference in the air speed [Page 1:66-85]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Sato et al. such that a cross-sectional area defined by the first portion is smaller than a cross-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651